Citation Nr: 1732618	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for chest pain with shortness of breath.

2.  Entitlement to service connection for a hearing loss disability. 

3.  Entitlement to service connection for bilateral hip strain. 

4.  Entitlement to service connection for right knee strain. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 2004 to September 2008, to include service in Iraq from April 2007 to June 2008.  He was awarded the Combat Medical Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan in which the RO denied the claims of entitlement to service connection for hearing loss, chest pain with shortness of breath, right hip strain, left hip strain, and right knee strain.  The Board notes that the appeal was certified to the Board from the RO in Providence, Rhode Island. 

The issues of hearing loss, bilateral hip strain, and right knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from April 2007 to June 2008. 

2.  Resolving reasonable doubt in the Veteran's favor, an undiagnosed illness manifested by muscular pain of the chest and shortness of breath is related to the Veteran's service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for an undiagnosed illness manifested by muscular pain of the chest and shortness of breath are met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.317 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulation

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Under 38 U.S.C.A. § 1154(b), when there is evidence that a Veteran engaged in combat with the enemy, VA shall accept lay or other evidence as proof of a disease or injury being incurred in or aggravated by such service, even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  This presumption is rebuttable by clear and convincing evidence to the contrary. 

Furthermore, under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is currently December 31, 2021.  See 38 C.F.R. § 3.317(a)(1)(i).  A "qualifying chronic disability" may include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness, to include chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Analysis

The Veteran first filed a claim of entitlement to service connection for chest pain and shortness of breath in August 2008.  At an examination upon separation from service, dated in August 2008, the Veteran noted that he had experienced chest pains and shortness of breath during service, but did not seek medical care.  He has specifically asserted that these symptoms began during the period of service in Iraq.  The Veteran underwent a VA General Examination in November 2008.  At that examination, the Veteran identified his medical issue as shortness of breath and a recurring, dull pain in his upper right chest that lasts from five minutes to half an hour.  The examiner identified symptoms of non-specific chest pain and shortness of breath, noting, "there is no diagnosable cardiac or respiratory disease."  

As a layperson, the Veteran is competent to identify symptoms he experienced.  Furthermore, the Veteran served as a combat medic, meaning he received medical training beyond that of a layperson.  Additionally, having served in combat with the enemy-as indicated by his receipt of the Combat Medical Badge-VA shall accept the Veteran's lay evidence regarding the incurrence of his injuries or disease during that time. 

As stated by the Veteran, his symptoms of chest pain and shortness of breath began while he was serving in combat.  Although service treatment records are silent for any mention of chest pain and shortness of breath prior to the separation examination, the Veteran has stated that as a combat medic, he was often the person responsible for handling medical issues within his unit and that he was discouraged from disrupting the medical care of the unit by going to sick call himself.  See Notice of Disagreement, April 9, 2010.  The Board finds no reason to call into question the Veteran's assertion that he experienced chest pain and shortness of breath beginning in service in Iraq.
Given the aforementioned information, the Veteran has shown symptoms of an undiagnosed illness-specifically muscular chest pain and symptoms involving the respiratory system-that became manifest while he was serving on active duty in Southwest Asia.  This entitles him to presumptive service connection under 38 U.S.C.A. 1117(a)(1) and 38 C.F.R. 3.317.  Therefore, service connection for chest pain and shortness of breath is granted.  


ORDER

Entitlement to service connection for chest pain and shortness of breath, as due to an undiagnosed illness, is granted. 


REMAND

Hearing Loss

In October 2008, the Veteran underwent a VA audiological examination.  Pure Tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
30
35
LEFT
20
15
15
25
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

The audiologist noted that the thresholds were within normal range for VA purposes, therefore the Veteran did not have a diagnosis of a current hearing loss disability.

The audiologist also noted, however, that some frequencies fell outside of the normal range and might cause speech to sound muffled.  The audiologist further acknowledged that the Veteran's hearing had worsened since his last examination and that it was at least as likely as not that the Veteran's diminished hearing-though not considered hearing loss for VA purposes-was caused by noise exposure during military service. 

In his formal substantive appeal to the Board, the Veteran stated that he disagreed with the findings of the speech recognition test as he was having great difficulty hearing the television and hearing what people say when in large groups.  

Based on the record, there is no indication that the audiological evaluation was inadequate.  However, given the positive nexus opinion from the audiologist, coupled with the Veteran's claim that his symptoms have gotten worse, the Veteran should be afforded an additional VA audiological evaluation to determine whether his hearing loss has worsened to the point of disability in the time since his last examination in 2008. 

Right Knee and Bilateral Hip Strain

The Veteran filed a claim of entitlement to service connection for a bilateral hip condition and right knee condition in August 2008.  At his medical examination for separation from service, the Veteran noted that he was experiencing chronic pain as a result of daily activities.  He also stated that he had suffered from right knee pain while on active duty, but had not reported it.  This comports with his Notice of Disagreement in which he claimed that, in his role as a combat medic, he was expected to self-treat his own issues, rather than leave combat situations to go to sick call. 

In a November 2008 VA examination the results for a bilateral hip examination and right knee examination were abnormal.  The results for each of these examinations showed limited and painful motion, with diagnoses of bilateral hip strain and right knee strain.  The examiner did not provide any opinion as to the etiology of these disabilities. 
Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board finds that the November 2008 examination is inadequate, as the examiner did not provide clear conclusions with supporting data and reasoning.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any records of treatment for hearing loss or a right knee or bilateral hip condition that are not of record and authorize VA to obtain those records. 

2.  Arrange to have the Veteran scheduled for:

(a) A VA audiological examination to determine whether the Veteran's currently has a hearing loss disability for VA purposes under the provisions of 38 C.F.R. § 3.385.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

(b) A VA examination of the right knee and bilateral hips.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  

The physician should clearly identify all current disabilities of the right knee and bilateral hips.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in service.  In doing so, the physician should consider the Veteran's in-service complaints from his separation examination.  The physician should also consider as credible any statements the Veteran has made regarding an in-service injury incurred during combat with the enemy. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran as the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


